In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  No. 07-12-00182-CV


                          MULTIPLAN, INC., APPELLANT

                                           V.

              OLYMPUS MANAGED HEALTHCARE, INC., APPELLEE

                         On Appeal from the 237th District Court
                                 Lubbock County, Texas
             Trial Court No. 2010-552,331, Honorable Leslie Hatch, Presiding

                                 September 25, 2013

                  ORDER ON JOINT MOTION TO DISMISS
                  Before CAMPBELL and HANCOCK and PIRTLE, JJ.

      Appellant Multiplan, Inc. appealed from the trial court’s order confirming the

arbitration award in favor of Olympus Managed Healthcare, Inc. Olympus cross-

appealed.   Pending before the Court is a Joint Motion to Dismiss, signed by both

parties, asking the Court to dismiss the appeal pursuant to Texas Rule of Appellate

Procedure 42.1(a)(2). See Tex. R. App. P. 42.1(a)(2). The motion states the parties

have reached an agreement to compromise and settle their differences.
      We grant the parties’ Joint Motion to Dismiss, and dismiss the appeal and cross-

appeal. Because the motion recites that the parties also have reached agreement on

costs of appeal, we make no order on costs.1




                                               James T. Campbell
                                                   Justice




      1
          The parties’ Joint Motion to Dismiss also contains language referring to the
relief permitted under Rule of Appellate Procedure 42.1(a)(2)(C). If the parties actually
seek abatement of the appeal rather than dismissal, they may clarify their intent by
Motion for Rehearing. Tex. R. App. P. 49.1.

                                           2